Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation – Functional Language
The Examiner finds that claim 1, which is an apparatus claim, functionally recites intended uses of a computing device (step functions the computing device is “for” or “to” perform(ing), equivalent to claiming the computer is “programmable” for certain functional steps) but does not positively claim that the computer must be programmed to perform the claimed functionality.
The fifth paragraph of claim 1 recites:
a computing device for receiving the rotational motion measurement and the vertical motion measurement and to generate a Symmetry Index for the user on the rotating belt of the treadmill, the Symmetry Index being a comparison of more than one measure of symmetry for a first leg and a second leg of the user derived from the rotational motion measurement and the vertical motion measurement.
(emphasis added to highlight functional recitations)

Such claiming of intended uses or intended programming of a computing device (for receiving … to generate…) does not limit the invention to a particular special-purpose machine and as such fails to distinguish over any fully-capable prior art apparatus with a programmable microprocessor that could be programmed to perform these steps. Claim 1 can be interpreted broader than Applicant likely intends.
Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
MPEP 2114 Part IV. provides instructions for the examination of functional language in the special case of computerized device claims. Here, it is again stated that functional claim language that is not limited to a specific structure covers all computerized devices that are capable of performing the recited computer-implemented function. Note in particular:
See Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). See MPEP § 2112 for more information

In the instant case, the Examiner finds all of the functional statements of the fifth paragraph of claim 1 merely represent an intended manner of programming or operating an apparatus, a statement of a conceived field of use or intended use of an apparatus, and/or functions that the apparatus is capable of but not necessarily required to perform. The only structure required of the prior art to meet the fifth paragraph of claim 1 is the computing device itself. The claimed uses of rotational motion measurement and generation of a Symmetry Index, and furthermore what the particulars of the Symmetry Index are, are non-limiting in the context of an apparatus claim and can be met by any movement monitoring device comprising a programmable microprocessor. 
The Examiner recommends amending the fifth paragraph of claim 1 to recite that the computing device comprises instructions that, when executed by one or more processors from non-transitory memory, configure the computing device to receive the rotational motion measurement […] and to generate a Symmetry Index […] so that these functions become required configurations of the apparatus and are given patentable weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0165523 to Chou.
Re claim 1, Chou teaches a movement monitoring system (Title, Exercise Machine with Analysis System) comprising:
a movement monitoring device configured to engage with a rotating belt of a treadmill, the movement monitoring device comprising: a rotational tracking device configured to measure rotational motion of the belt while the treadmill is in use by a user and to send a rotational motion measurement to a computing device ([0027] describes that, “The analysis system 20 comprises a control module 21 which comprises an speed sensor 211 operatively linked with the motor 11, the endless conveyor belt 12 and the control panel 13, and an analysis module 23 operatively linked with the control module 21. The speed sensor 211 is arranged for detecting the speed of the endless conveyor belt 12 to generate a real time signal in a real time manner, and the real time signal generated by the speed sensor 211 is arranged to identify the current speed of the endless conveyor belt 12.”) and
a vertical tracking device configured to measure vertical motion of the belt while the treadmill is in use by the user and to send a vertical motion measurement to the computing device ([0036] describes that, “The balance analysis module 26 is arranged to measure a value of weight provided by each step of the user's right and left feet, wherein the step signal from each step includes the value of each step signal, so that the value of the step signal can be calculated to be the amount of forces provided by the user's right and left feet for the step balancing analysis. In other words, if the value of one of the step signal is larger than that of the continuous step signal, it can be determined that the right foot and the left foot of the user is in a un-balance situation, so the user can use this result to modify his/her workout habit.”)
a computing device for receiving the rotational measurement and the vertical measurement (Fig. 1 illustrates that both the speed sensor 211 and balance analysis modules, which measure deviation of treadmill belt speed during footfalls and the force exerted by individual leg footfalls, respectively, are communicatively coupled with computing devices including an electronic device 31 and cloud 30. [0046] describes that the electronic device comprises software to analyze and process the exercise data into forms that can be read by the user. [0047] describes the control panel 13 of the treadmill is also communicatively linked with record module 29 so it too can display exercise result data to the user directly through display screen 131 of the treadmill.) and to generate a symmetry index for the user on the rotating belt of the treadmill, the Symmetry Index being a comparison of more than one measure of symmetry for a first leg and a second leg of the user derived from the rotational motion measurement and the vertical motion measurement (As discussed in the “Functional Language” analysis above, claim 1 is an apparatus claim that recites intended uses of the computing device and intended end results of operating the computing device without positively claiming that the computing device must be particularly configured by executing instructions from memory to obtain these functions and results. As such, any general purpose microprocessor capable of being programmed, such as the admittedly programmable “electronic device 31” of Chou that he states in [0046] can analyze exercise data by executing software, anticipates this limitation without a requirement for Chou to be specifically programmed for the claimed intended uses. Additionally, Chou does disclose in [0013] “the analysis system comprises a balance analysis module adapted to measure the balance between the right foot and left foot of the user at each step on the belt,” in [0036] “if the value of one of the step signal is larger than that of the continuous step signal, it can be determined that the right foot and the left foot of the user is in an un-balance situation”, and in [0045] determining “balance analysis results between the user’s right and left foot”. Chou is therefore established to be structurally equivalent to and capable of being programmed and meets apparatus claim 1.)
Re claim 2, refer to at least [0036] which describes that, “The balance analysis module 26 is arranged to measure a value of weight provided by each step of the user's right and left feet, wherein the step signal from each step includes the value of each step signal, so that the value of the step signal can be calculated to be the amount of forces provided by the user's right and left feet for the step balancing analysis. In other words, if the value of one of the step signal is larger than that of the continuous step signal, it can be determined that the right foot and the left foot of the user is in a un-balance situation, so the user can use this result to modify his/her workout habit.”
Re claim 3, as discussed above, the generation of the Symmetry Index is claimed functionally in parent claim 1 and not as a required configuration of the computing device, and as such, the details of the generation of the Symmetry Index do not distinguish over a fully capable programmable processor in the same field of endeavor. 
Re claim 4, this claim is directed to the graphical appearance or content of printed messages that are to be conveyed to a user by a display of a computing device. Such claims directed solely to the appearance of computer graphics on a display device, and lacking any functional alteration or transformation of the device that would define it as a new apparatus, are not awarded patentable weight because they are considered nonfunctional descriptive material (printed matter). MPEP 2111.05 Part III. provides instructions for the examination of claims directed to computer-readable media. Here it is explained that:
Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

The Examiner likens the instant claim to the second case, wherein the claim is directed to conveying a message to a human reader without causing any function that improves the function of the computer itself or otherwise causes a transformation that would define the graphical message combined with the computer as a new invention.
Additionally, [0036] describes that if the user is determined to be in an unbalanced situation based on analyzed forces detected for individual footfalls, “the user can use this result to modify his/her workout habit” and [0047] describes that display screen 131 can “display the exercise results, so that the users can review the exercise results directly through the display screen”.
Re claim 5, Refer to at least:
[0029], which describes that, “while the user is walking/running on the endless conveyor belt 12, each step of the user will generate a stopping force or a dragging force to decrease the speed of the endless conveyor belt 12. Then, the motor 11 requires consuming a peak energy to drag the endless conveyor belt 12 to move for maintaining the endless conveyor belt 12 at the pre-set constant speed.”
[0030] continues that, “Accordingly, the control module 21 further comprises an energy consumption module 22 to determine a value of the peak energy from the motor 11, so that the real-time speed signal and the pre-set speed signal are transmitted and collected to the energy consumption module 22. Preferably, the real time signal is detected by the speed sensor 211 in 1/10 second, so that while a value of the real time signal is below to that of the pre-set speed signal, the control module 21 is noticed by the energy consumption module 22 to determine how much peak energy the motor 11 needed to be generated to maintain the endless conveyor board 12 at the pre-set constant speed by the peak energy all the time. In other words, the peak energy is an additional energy added to the initial energy of the motor 11 because the motor 11 requires more energy to drag the endless conveyor belt 12 to move at the pre-set constant speed when the user runs or steps on the endless conveyor belt 12.”
[0033] further notes that this data acquired from measured braking by the user’s steps on the belt can be used to determine a frequency of the steps provided by the user’s right and left feet, which additionally teaches the time between pushoff and footfall for each step of the user on the belt.
Re claim 6, refer again to [0036].
Re claim 7, refer again to [0029]-[0030].
Re claim 8, Chou discloses in [0036] that forces can be measured based on weight applied by user’s feet as he or she runs on a treadmill belt. Measured weight meets the limitation of a determined magnitude of vertical acceleration imparted on the belt. 
Re  claim 10, this claim recites further intended uses for the computing device – “for generating speed, distance, and time…”. As discussed above, claiming what functions a computer is programmable for without requiring the computer to be programmed to execute instructions that perform these functions does not distinguish over a structurally equivalent, programmable prior art apparatus, such as that of Chou, especially in light of Chou’s admission that a computer of his invention can run software to process exercise results data into graphical forms that can be interpreted by the user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of US 2010/0035727 A1 to Brunner.
Re claim 9, Although Chou teaches the same inventive concept substantially as claimed, including that a speed sensor 211 tracks the rotation of a treadmill belt for user gait analysis, Chou is silent as to whether this sensor comprises a video camera. 
Brunner is an analogous prior art gait analysis treadmill that teaches in [0020] it was known in the art that an optical treadmill belt rotation detector was known to be used as an alternative or in addition to a speed sensor. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that Chou could have used an optical (video) belt rotation sensor as a primary or secondary sensor as taught by Brunner without causing any unexpected results because Brunner teaches such was known in the art for use in the same type of device used for the same type of gait analysis. 
Allowable Subject Matter
Claims 11-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715